Citation Nr: 1536815	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disease of the lumbar spine and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1965 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, proper notice was sent to the Veteran regarding his Travel Board hearing scheduled for June 2015.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for degenerative disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1974 rating decision, the RO denied a claim for service connection for a back disability due to no evidence of a residual disability.  The Veteran did not appeal.

2.  In a January 1999 rating decision, the RO denied a claim to reopen a claim for service connection for a back injury due to lack of submission of new and material evidence.  The Veteran did not appeal.

3.  The evidence received since the prior denial of service connection for a back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1974 and January 1999 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a degenerative disease of the lumbar spine has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In November 1973, the Veteran filed a claim for service connection for a back disability.  In an April 1974 rating decision, the RO denied service connection for a back injury due to no evidence of a residual disability.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.  Therefore, the April 1974 rating decision is final.  

In August 1998, the Veteran again filed a claim for service connection for a back disability.  In a January 1999 rating decision, the RO denied the claim to reopen the Veteran's previously denied claim due to the lack of submission of new and material evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.  Therefore, the January 1999 rating decision is final.  

Since the last final decision, the Veteran submitted evidence that he has a current diagnosis of degenerative disease of the lumbar spine and evidence of continuous treatment for back pain.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence of an in-service injury and a current disability, which may be related to the incident in service.  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for degenerative disease of the lumbar spine is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for degenerative disease of the lumbar spine, having been received, the claim to reopen is granted.  


REMAND

First, in the Veteran's December 2009 Notice of Disagreement, the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits related to his back disability.  On the October 2011 Statement of the Case, the RO indicated that it had reviewed SSA records.  However, the only reference to SSA records in the Veteran's electronic file is a January 2010 memorandum from the SSA which indicates that the Veteran's file was sent via a CD.  As it appears that the Veteran's records were requested and received by the RO, but not uploaded to the Veteran's electronic file, the Board finds that a remand is necessary to have the relevant records associated with the Veteran's claim.  

Second, the Veteran was afforded a VA examination in September 2009 where the examiner opined that the Veteran's back disability was not related to service because: (1) there was no continuity of symptoms, evidenced by the absence of VA treatment records for over 10 years and (2) x-ray findings of degenerative disease of the lumbar spine were consistent with a person of the Veteran's age.  However, there is evidence that the Veteran experienced back pain shortly after his discharge from service and off and on for years.  In that regard, the Veteran filed his original claim for a back disability in November 1973 - within one year of his May 1973 discharge.  The Veteran's son also submitted a statement in April 2009 which indicated that he personally witnessed the Veteran struggle with back problems since 1996.  The Veteran filed another claim in August 1998.  The Veteran also stated that due to personal hardship, he did not immediately seek treatment for his back post service.  The Board therefore finds that September 2009 examination report is inadequate for adjudication purposes as there is competent lay evidence to support continuity of symptoms since service.  The Board finds that a remand is necessary to obtain a medical opinion which addresses the Veteran's lay statements.  Also, the September 2009 VA examiner indicated that the Veteran's private medical records were not reviewed in connection with the medical opinion.  There are substantial relevant private medical records associated with the claim which must be reviewed before an addendum medical opinion is issued.  

Lastly, the most recent VA treatment records associated with the case file are dated January 2010.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic file (Virtual VA or VBMS) any records received form from the Social Security Administration (SSA).  See January 2010 memorandum indicating that the Veteran's file was sent via CD.

If the SSA CD is unavailable, contact the Social Security Administration again and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits.

2.  Obtain any and all relevant VA treatment records that have not yet been associated with the electronic claims file. 

3.  Then, schedule the Veteran for a VA examination (with an examiner other than the September 2009 examiner) to evaluate his claim of service connection for a back disability.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted. The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability, diagnosed as degenerative disease of the lumbar spine, began in or is related to service

The examiner's attention is directed to, but not limited to, the following evidence:

a)  1967 and December 1968 service treatment records which show treatment for back pain secondary to being thrown from a jeep

b)  Veteran's November 1973 claim for back disability

c) Veteran's August 1998 claim for back disability

d)  Social Security Administration disability records 

e)  2002 private treatment records which show epidural steroid treatment for low back pain

f)  Veteran's competent statements regarding continuity of symptoms

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


